                                                 Case 3:20-cv-06761-JSC Document 15 Filed 10/09/20 Page 1 of 2




                                  1                                    UNITED STATES DISTRICT COURT

                                  2                                 NORTHERN DISTRICT OF CALIFORNIA

                                  3

                                  4     STATE OF CALIFORNIA, BRYAN MUEHLBERGER, FRANK
                                        BLACKWELL, and GIFFORDS LAW CENTER TO PREVENT                            Case No. 3:20-cv-06761
                                  5     GUN VIOLENCE,
                                                                                                                 CONSENT OR DECLINATION
                                  6                                                            Plaintiff(s)      TO MAGISTRATE JUDGE
                                                v.                                                               JURISDICTION
                                  7
                                        BUREAU OF ALCOHOL, TOBACCO, FIREARMS AND
                                  8     EXPLOSIVES, REGINA LOMBARDO, in her official capacity
                                        as Acting Deputy Direct of Bureau of Alcohol, Tobacco, Firearms
                                  9     and Explosives, MICHAEL R. CURTIS, in his official capacity as
                                        Chief, Firearms Technology Industry Services Branch of Bureau
                                  10    of Alcohol, Tobacco, Firearms and Explosives, UNITED
                                        STATES DEPARTMENT OF JUSTICE, and WILLIAM BARR,
                                        in his official capacity as Attorney General of the United States,
                                  11
                                                                                            Defendant(s).
                                  12
Northern District of California




                                  13      ☐ Consent to Magistrate Judge Jurisdiction
 United States District Court




                                  14           In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
                                       United States magistrate judge conduct all further proceedings in this case, including trial and
                                  15
                                       entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
                                  16   United States Court of Appeals for the Ninth Circuit.

                                  17           OR

                                  18      ☒ Decline Magistrate Judge Jurisdiction
                                  19
                                               In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
                                  20   magistrate judge conduct all further proceedings in this case and I hereby request that this case
                                       be reassigned to a United States district judge.
                                  21

                                       DATE:   October 9, 2020                                 NAME:
                                                                                                             Vivek Gopalan
                                  22

                                  23                                                                 Plaintiffs Bryan Muehlberger,
                                                                                      COUNSEL FOR Frank Blackwell, and Giffords Law Center
                                  24                                                  (OR “PRO SE”): to Prevent Gun Violence

                                  25                                                                         /s/ Vivek Gopalan
                                  26                                                                                         Signature

                                  27

                                  28
                                                Case 3:20-cv-06761-JSC Document 15 Filed 10/09/20 Page 2 of 2




                                       DATE:   October 9, 2020                         NAME:
                                                                                                 R. Matthew Wise
                                  1
                                                                                COUNSEL FOR
                                  2                                                              Plaintiff State of California
                                                                                (OR “PRO SE”):
                                  3
                                                                                                 /s/ R. Matthew Wise
                                  4
                                                                                                                   Signature
                                  5

                                  6                                       FILER’S ATTESTATION

                                  7           I hereby attest that concurrence in the filing of this document has been obtained by the
                                       signatory to this Declaration.
                                  8

                                  9
                                                                                                 /s/ Vivek Gopalan
                                                                                                    Vivek Gopalan
                                  10

                                  11

                                  12
Northern District of California




                                  13
 United States District Court




                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
